Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1, 4 – 6, 9 and 10 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Huffman et al (US 20200403992), hereafter Huff and Zhan, Jun (US 20200329022), hereafter Zhan have been fully considered and are persuasive. Claim(s) 2, 3, 7 and 8 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1, 4 – 6, 9 and 10 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ameya Paradkar (attorney) for filed amended claims on 07-28-2021:
(Currently Amended)  A non-transitory computer readable medium comprising computer-readable instructions for controlling access to a blockchain comprising:
a security agent;
 comprised of a content scanner;
an authenticator;
a rules engine; 
a blockchain interface; and
a policy engine;
wherein the security agent receives a message from an application, parses the message, and transmits the message to the controller if the message comprises one or more predetermined applicable rules or one or more predetermined applicable policies;  wherein the controller receives the message and the one or more rules or policies associated with the message, queries the rules engine and the policy engine to apply the rules and policies associated with the message, transmits an authentication request to the authenticator;
wherein the authenticator requests an authentication signal from a user and transmits a first signal corresponding to a successful authentication to the controller;
wherein the controller receives the first signal corresponding to a successful authentication and transmits a request to the blockchain interface to identify one of a plurality of blockchains associated with the message, wherein said blockchain interface analyzes the message to identify a blockchain identity associated with the message and reformats the message to comply with the blockchain user access policies and rules corresponding to the blockchain identity associated with the message;
wherein the blockchain interface transmits the blockchain identity associated with the message and the reformatted message to the controller;
wherein the controller uses the content scanner to identify malware associated with the message, wherein, if the content scanner identifies malware associated with the message, the system discards the message and blocks release of the message to the blockchain;
wherein the controller forwards the blockchain identity associated with the message, the reformatted message, and a second signal to the security agent; and
wherein the security agent releases the reformatted message to the blockchain corresponding to the blockchain identity associated with the message upon receipt of the second signal from the controller.
(Canceled)  
(Canceled)  
(Original)  The system of claim 1, wherein the system further comprises an enterprise interface, wherein the enterprise interface is used to interact with third-party software.
(Original)  The system of claim 1, wherein the authentication signal requested by the authenticator takes the form of a response to out-of-band phone-based authentication, an email message, an SMS message, a biometric request, or a token request.  
(Currently Amended)  A computer-implemented method for controlling access to a blockchain comprising the steps of:
receiving, at a security agent, a message from an application, parsing the message, and transmitting the message to a controller if the message comprises one or more predetermined applicable rules or one or more predetermined applicable policies;
receiving, at the controller, the message and the one or more rules or policies associated with the message, querying a rules engine and a policy engine to apply the rules and policies associated with the message, and transmitting an authentication request to an authenticator;

receiving, at a controller, the signal corresponding to a successful authentication and transmitting a request to a blockchain interface to identify one of a plurality of blockchains associated with the message, wherein said blockchain interface analyzes the message to identify a blockchain identity associated with the message and reformats the message to comply with the blockchain user access policies and rules corresponding to the blockchain identity associated with the message;
using, at the controller, a content scanner to identify malware associated with the message, and discarding the message and blocking release of the message to the blockchain, if the content scanner identifies malware associated with the message;
transmitting, from the blockchain interface, the blockchain identity associated with the message and the reformatted message to the controller;
and forwarding the blockchain identity associated with the message, the reformatted message, and a second signal to the security agent; and
releasing the reformatted message to the blockchain corresponding to the blockchain identity associated with the message from the security agent, upon receipt of the second signal from the controller.
(Canceled)  
(Canceled)  
(Original)  The computer-implemented method of claim 6, further comprising the step of using an enterprise interface to interact with third-party software. 
(Original)  The computer-implemented method of claim 6, wherein the authentication signal requested by the authenticator takes the form of a response to out-of-band phone-based authentication, an email message, an SMS message, a biometric request, or a token request.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Huff teaches [0006, Fig. 1] a set of personally identifiable information (PII) associated with the particular user is obtained via the first entity and an identity verification (IDV) and fraud risk evaluation analysis of the particular user is performed based on the obtained set of PII, where [0011] each entity of the plurality of entities is associated with a set of entity-specific authentication rules and/or rules that define and identify customer-relevant information; [0077-78] fraud evaluation engine compares the transaction request and associated information with an ongoing analysis of the consumer's records, along with information associated with the transaction request, including information obtained regarding the mobile device itself or external entities, basing the results of the evaluation on a set of fraud evaluation rules and patterns, which define a set of potential fraudulent flags or behavior patterns... [0006] in response to satisfying the IDV and fraud risk evaluation analysis, instructions are transmitted to the mobile trust application for user authentication; [0011-12] wherein the at least one first additional authentication operation comprises an authentication request... for input from the user associated with the digital ID via the mobile trust application. In response to a valid response to the first authentication request, [0058] the transaction authorization is sent to the customer system.



None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: messages that are to be appended to the blockchain is checked for maliciousness and if found, discards and blocks the message; if not, the message is reformatted to comply with the rules and policies of blockchain and transmitted for addition to blockchain.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 6 mutatis mutandis.  Claim(s) 2, 3, 7 and 8 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/BADRINARAYANAN /Examiner, Art Unit 2438.